        Case 1:19-mc-00145-TSC Document 107 Filed 06/25/20 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                             )
In the Matter of the                         )
Federal Bureau of Prisons’ Execution         )
Protocol Cases,                              )
                                             )
LEAD CASE: Roane et al. v. Barr              )       Case No. 19-mc-145 (TSC)
                                             )
THIS DOCUMENT RELATES TO:                    )
                                             )
ALL CASES                                    )
                                             )

                     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                       MOTION FOR EXPEDITED DISCOVERY

       The United States respectfully opposes Plaintiffs’ motion for expedited discovery (ECF

No. 104) seeking information concerning a submission made by the Department of Justice to the

Office of Information and Regulatory Affairs (“OIRA”), Office of Management and Budget, the

Executive Office of the President, that is entitled “Manner of Federal Executions” (“Draft Rule”).

Beyond referencing the generic title of the Draft Rule, Plaintiffs fail to explain why the Draft

Rule—which represents a preliminary, deliberative step before any proposed agency rule may be

issued for notice and public comment—has any bearing on the arguments raised in their motion

for preliminary injunction ECF No. 102, much less why expedited discovery into the Draft Rule

is necessary. Moreover, discovery of any kind under the APA is not permitted unless certain

specified exceptions are applicable, which Plaintiffs’ motion makes no effort to demonstrate.

Tellingly, Plaintiffs fail to cite a single case ordering discovery into this type of communication

between an agency and OIRA. For these reasons and others discussed below, the Court should

deny their motion.
        Case 1:19-mc-00145-TSC Document 107 Filed 06/25/20 Page 2 of 13




                                            Background

       Plaintiffs’ separate motion for a preliminary injunction argues that Defendants violated the

APA by failing to consider important aspect of the problems Plaintiffs allege exist in BOP’s 2019

Protocol: “the risk that pentobarbital will cause flash pulmonary edema, . . . ; the risks associated

with IV insertion; and the risks of obtaining pentobarbital from a compounding pharmacy.” ECF

No. 102 at 6. As explained in Defendants’ contemporaneously filed Opposition to Plaintiffs’

preliminary injunction motion, Plaintiffs have no likelihood of success on any of these points, not

to mention that the Court’s review is limited to the Administrative Record underlying the 2019

Protocol. Nevertheless, Plaintiffs seek expedited discovery related to the Department of Justice’s

recent submission to OIRA of a draft rule entitled “Manner of Executions” for regulatory review.

See ECF No. 104 at 2 (citing Manner of Federal Executions: OIRA Conclusion of EO 12866

Regulatory      Review,     Exec.       Office   of    the     President     (May     29,     2020),

https://www.reginfo.gov/public/do/eoDetails?rrid=130616).       Specifically, Plaintiffs request an

order requiring Defendants to respond to the following interrogatories:

       1. State the exact text of the Proposed Rule.

       2. Describe the purpose of the Proposed Rule.

       3. State whether the Proposed Rule amends or supplements the 2019 Protocol in any way

             and, if so, describe what those amendments or supplements are.

       4. State the date by which the Proposed Rule will be released for public comment.

       5. State the names of those persons involved in issuing, reviewing, and approving the

             Proposed Rule, including the names of any persons involved in making the decision to

             issue the Proposed Rule.




                                                 2
        Case 1:19-mc-00145-TSC Document 107 Filed 06/25/20 Page 3 of 13




ECF No. 104 at Ex. 1. To be clear, despite Plaintiffs’ repeated use of the term “proposed rule,”

this is not a proposed rule. A proposed rule only exists when the agency decides to notice it for

public comment, which has not yet occurred.

                                             Argument

I.     Plaintiffs are Not Entitled to Discovery in an APA Challenge.

       A.     Discovery in APA Cases Requires Showing of Bad Faith or Impossibility of
              Judicial Review, Which Plaintiffs Have Failed to Assert, Much Less Prove.

       Plaintiffs seek expedited discovery solely to help bolster one of the APA claims raised in

their motion for preliminary injunction. See ECF No. 104 at 1-2. Yet they fail to address, let alone

meet, the stringent limitations on discovery in the APA context, wherein discovery of any kind is

highly disfavored in the absence of a “strong showing of bad faith or improper behavior[,] or when

the record is so bare that it prevents effective judicial review.’” Menkes v. DHS, 637 F.3d 319,

339 (D.C. Cir. 2011). This is so because “when a party seeks review of agency action under the

APA [before a district court], the district judge sits as an appellate tribunal.” Am. Bioscience, Inc.

v. Thompson, 269 F.3d 1077, 1083 (D.C. Cir. 2001). The district court’s review “is based on the

agency record and limited to determining whether the agency acted arbitrarily or capriciously.”

Rempfer v. Sharfstein, 583 F.3d 860, 865 (D.C. Cir. 2009) (citing 5 U.S.C. § 706).

       Plaintiffs here have not even attempted to make the necessary showing of bad faith or

wholesale incompleteness of the Administrative Record in this case, whether in their motion for

discovery or their other litigation papers supporting their motion for PI. Their only conclusory

speculation is that the material they seek is somehow relevant:

       Because the 2019 Protocol, on its face, states that it relates to the “[m]anner of
       [f]ederal [e]xecutions,” whether the DOJ is seeking to amend or supplement its
       current execution procedures is highly relevant to Plaintiffs’ claims. In short,
       Plaintiffs simply want to know what the [Draft] Rule is and not what the agencies
       have said about the [Draft] Rule in the deliberative process.

                                                  3
        Case 1:19-mc-00145-TSC Document 107 Filed 06/25/20 Page 4 of 13




ECF No. 104 at 3. Plaintiffs’ failure to meet the standard from Menkes could hardly be clearer.

Moreover, Plaintiffs’ conclusory stab at relevance fails as well, because their motion never

explains how information that post-dates the July 2019 Protocol is likely relevant to the BOP’s

earlier decision. This alone is a sufficient reason to deny Plaintiffs’ motion.

       B.     Deliberative Materials Are Privileged and Generally Deemed Irrelevant and
              Not Part of the Administrative Record.

       Even if Plaintiffs had satisfied the standard for accessing discovery in support of an APA

claim, their motion still should be denied because the information they seek is covered by the

deliberative process privilege. This is fatal to Plaintiffs’ motion. “The deliberative process

privilege protects materials that are both predecisional and deliberative.” Mapother v. Dep't of

Justice, 3 F.3d 1533, 1537 (D.C. Cir. 1993). “[T]he privilege serves to protect the deliberative

process itself, not merely documents containing deliberative material.” Id. Materials covered by

the deliberative process privilege are not considered relevant parts of the administrative record and

are not even required to be disclosed on a privilege log accompanying an administrative record in

an APA action “absent a showing of bad faith or improper behavior.” Oceana, Inc. v. Ross, 920

F.3d 855, 865 (D.C. Cir. 2019) (holding that agency was not required to list on a privilege log

materials covered by the deliberative process privilege in compiling the administrative record in

an APA case, and explaining: “As we have held, on arbitrary and capricious review, absent a

showing of bad faith or improper behavior, ‘[a]gency deliberations not part of the record are

deemed immaterial.’”).

       Plaintiffs do not appear to contest this. Instead, they argue that they are “not seeking drafts

of the [Draft] Rule or information that would implicate the deliberative process privilege.” ECF

No. 104 at 2. In this way, they attempt to avoid the black-letter law holding of cases like Lewis v.

U.S. Dep’t of Treasury, No. 17-cv-0943 (DLF), 2020 WL 1667656 (D.D.C. April 3, 2020); Estes

                                                 4
        Case 1:19-mc-00145-TSC Document 107 Filed 06/25/20 Page 5 of 13




v. United States, 128 Fed. Cl. 285 (Fed. Cl. 2016), which Plaintiffs admit prohibit the disclosure

of “drafts of . . . proposed rules.” ECF No. 104 at 2 (emphasis omitted). Plaintiffs purported

qualification of their position is ridiculous. They claim not to seek drafts of the Draft Rule, but

their first interrogatory request asks for “the exact text of the ‘proposed rule.’” ECF No. 104 at

Ex. 1. That text is a draft. And as noted before, the exact text of a proposed rule will not exist

until the agency publishes it for notice and comment. Plaintiffs also ask Defendants to describe

“the purpose of the Proposed Rule,” and “whether the Proposed Rule amends or supplements the

2019 Protocol in any way, and if so, describe what those amendments or supplements are.” Id.

But, of course, those questions can only be answered once a proposed rule exists, which it does

not. Finally, Plaintiffs request that Defendants state “the date by which the Proposed Rule will be

released for public comment” and “the names of those persons involved in issuing, reviewing, and

approving the Proposed Rule, including the names of any persons involved in making the decision

to issue the Proposed Rule.” Id. This again assumes that a proposed rule will issue, which is not

a foregone conclusion. And the names of government employees who worked on the Draft Rule

are undoubtedly irrelevant.

       Plaintiffs hedge their bets by arguing that even if the information they seek is deliberative,

the privilege is qualified and can be overcome if the “‘need for the documents outweighs the harm

that disclosure would cause the nonmoving party.’” ECF No. 104 at 3 (quoting Estes, 128 Fed.

Cl. at 290). However, as discussed above, in the context of an APA challenge, “[a]gency

deliberations not part of the record are deemed immaterial.” Oceana, 920 F.3d at 865. Information

that is immaterial cannot outweigh the government’s interest in protecting the deliberative process.

See, e.g., Xcel Energy, Inc. v. United States, 237 F.R.D. 416, 421 (D. Minn.) (holding that none of




                                                 5
        Case 1:19-mc-00145-TSC Document 107 Filed 06/25/20 Page 6 of 13




the factors considered in determining whether the privilege can be overcome “weigh in favor of

invading the privilege” when the information sought is “irrelevant”).

       The OIRA process is a quintessentially deliberative, predecisional process, within the

Executive Branch, set up to determine whether to publish a proposed rule for notice and comment.

If disclosure were compelled now, and then the ultimate proposed rule was different or never

published for notice and comment, that will reveal internal Executive deliberations about the

content of the proposed rule. The request undeniably strikes at the core of the deliberations

occurring during the OIRA process. Among the numerous failings in Plaintiffs’ motion is the

lack of citation to any precedent overcoming the deliberative process privilege in the OIRA

process.

       For these reasons, Plaintiffs’ request for expedited discovery should be denied.

II.    Plaintiffs’ Request Also Fails Under the General Standard for Expedited Discovery.

       In the alternative, even if the Court were to treat Plaintiffs’ motion as it would in a non-

APA case, the Court should still deny the request. Defendants agree that, in non-APA cases, this

Court typically applies the so-called reasonableness test consisting of the five factors identified by

Plaintiffs in their motion. See, e.g., Garnett v. Zeilinger, Civ. A. No. 17-1757, 2017 WL 8944640

(D.D.C. Dec. 15, 2017). The five factors are: “(1) whether a motion for preliminary injunction is

pending, (2) the discovery request’s breadth, (3) the purpose for requesting expedited discovery,

(4) the burden on the defendant to comply with the requested discovery, and (5) how far in advance

of the typical discovery process the request is made.” Id. at *1.

       1.      While the first factor is met here, it does not weigh heavily.

       2.      Under the second factor, Plaintiffs’ request goes well beyond merely seeking the

text of the Draft Rule. It also seeks an authoritative statement of its purpose, the date it will be


                                                  6
        Case 1:19-mc-00145-TSC Document 107 Filed 06/25/20 Page 7 of 13




published for public comment, the names of the government employees who worked on it, and an

explanation of what prompted the proposal. (ECF No. 104-1.) Plaintiffs argue that their request

should be deemed narrow under this factor because they refer only to “a single topic” (ECF No.

104 at 5). This glosses over the breadth of the topic and totally ignores that they seek more than

simply the text. Their request is considerably broader.

       3.      Under the third factor, case law is clear that Plaintiffs must show that the discovery

will help the Court decide Plaintiffs’ likelihood of success on the merits of their APA claim. See,

e.g., Garnett, 2017 WL 8944640 (assessing, under third reasonableness factor, whether “at least

some of the discovery that Plaintiffs seek will bear on the merits of their preliminary injunction

motion and will facilitate the Court’s resolution of that motion”); Guttenberg v. Emery, 26 F. Supp.

3d 88, 98 (D.D.C. 2014) (similar); Legal Tech. Group, Inc., v. Mukerjii, Civ. A. No. 17-0631, 2017

WL 7279398 *4 (D.D.C. June 5, 2007) (similar).

       Here, Plaintiffs’ motion again fails to provide any relevant argumentation. Indeed, their

motion for a preliminary injunction makes only a passing reference to their request for discovery

(ECF No. 102 at 20) without any explanation of need or suggestion that their motion for a

preliminary injunction is somehow incomplete, much less unfairly incomplete, in the absence of

the requested discovery. Instead, the picture painted by Plaintiffs—“The essence of Plaintiffs’

claim is that Defendants ‘entirely failed to consider an important aspect of the problem’ in

developing the 2019 Protocol” (ECF No. 104 at 2)—is only consistent with the conclusion that

they do not need the discovery to support their motion for preliminary injunction. See N.S. v.

Hughes, --- F.R.D. ---, 2020 WL 2219441 (D.D.C. May 7, 2020) (denying as moot motion for

expedited discovery and holding: “Although plaintiff will be permitted to file discovery motions

in the future, plaintiff filed this specific motion seeking expedited discovery to support his request


                                                  7
        Case 1:19-mc-00145-TSC Document 107 Filed 06/25/20 Page 8 of 13




for a preliminary injunction. Because there is sufficient evidence to grant a preliminary injunction

without expedited discovery, ordering such expedited discovery would be unnecessary and

improper.”). Therefore, this factor heavily disfavors Plaintiffs’ motion.

        Moreover, even if Plaintiffs’ could overcome the problems described above, it appears that

their implicit theory of relevance is that the Draft Rule constitutes subsequent remedial measures.

But if this is their theory, it fails because Plaintiffs’ motion fails to address the application of Rule

407 of the Federal Rules of Evidence, which makes inadmissible evidence of “subsequent remedial

measures” in order to prove “culpable conduct.” Fed. R. Evid. 407. This rule applies to

constitutional claims as well. See, e.g., Specht v. Jensen, 863 F.2d 700, 701-02 (10th Cir. 1988)

(finding that Rule 407 bars admissibility of city’s press release announcing new procedures

designed to prevent police officers from misreading search warrant in law suit raising claim for

damages under § 1983 for unconstitutional search); Maddox v. City of Los Angeles, 792 F.2d 1408,

1417 (9th Cir.1986) (upholding exclusion, based on Rule 403 and Rule 407, of a police department

investigation as a subsequent remedial measure in a civil rights suit brought pursuant to 42 U.S.C.

§ 1983).1 As applied here, Rule 407 thus indicates that the information sought by Plaintiffs is

unlikely to be admissible in any event.

        The Court should find that Plaintiffs have failed to make the necessary showing under the

third factor.

        4.      The fourth factor, which considers the burden on the defendant to comply with the

requested discovery, is similar to the second factor, because the burden relates to the breadth of




1
  Plaintiffs do not argue that the changes are driven by a change in the law or superior obligation
that would trigger an exception to Rule 407, as described in Gilanian v. City of Boston, 431 F.
Supp. 2d 172, 177-78 (D. Mass. 2006).

                                                   8
        Case 1:19-mc-00145-TSC Document 107 Filed 06/25/20 Page 9 of 13




the requests. The request for the text of the Proposed Rule is not burdensome, but responding to

the additional requests would impose a significant burden—specifically, the requests for a

description of the purpose of the Proposed Rule, a description of whether and how the Proposed

Rule amends or supplements the BOP Protocol, and a description of what “prompted, initiated, or

motived the decision to issue the Proposed Rule.” See ECF No. 104-1 at 3.

       And with respect to Plaintiffs’ proposed interrogatory 5, which seeks the names of the

government employees who worked on the Draft Rule, not only is this information completely

irrelevant, as discussed above, but its disclosure would place unique burdens on those people

whose names would be disclosed. The deliberative process privilege “rests on the obvious

realization that officials will not communicate candidly among themselves if each remark is a

potential item of discovery and front page news, and its object is to enhance ‘the quality of agency

decisions, but protecting open and frank discussion among those who make them within the

Government.” Dep’t of Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8-9 (2001)

(internal quotation marks and citation omitted). The protection of deliberative communications is

therefore essential to the integrity of the agency’s decision-making process, just as a court’s

internal deliberations and communications among judges and their staff are properly excluded

from review in another court. San Luis Obispo Mothers for Peace v. NRC, 789 F.2d 26, 45 (D.C.

Cir. 1986) (en banc) (“We think the analogy to the deliberative processes of a court is an apt one.

Without the assurance of secrecy, the court could not fully perform its functions.”). The request

for names of officials involved in the Draft Rule directly undermines Plaintiffs’ blithe assertion

that the disclosure of government employees’ names would not have a chilling effect on the

development of particular policies. ECF No. 104at 4.




                                                 9
       Case 1:19-mc-00145-TSC Document 107 Filed 06/25/20 Page 10 of 13




       5.      The fifth factor, which concerns how far in advance of the typical discovery process

the request is made, likewise does not weigh in Plaintiffs’ favor. There is no typical discovery

process in APA litigation—discovery is rarely allowed at any point. This case should be no

exception, as Plaintiffs have not even attempted to show that the government acted in bad faith or

turned over an incomplete administrative record.Accordingly, the balance of factors disfavors

expedited discovery and the Court should deny the request on this basis, even if it reached the

reasonableness test.

                                           Conclusion

       For these reasons, Defendants ask the Court to deny Plaintiffs’ motion for expedited

discovery.

Dated: June 25, 2020                              Respectfully submitted,

 MICHAEL R. SHERWIN                               JOSEPH H. HUNT
 Acting United States Attorney                    Assistant Attorney General
 DANIEL F. VAN HORN                               DAVID M. MORRELL
 Civil Chief, U.S. Attorney’s Office              Deputy Assistant Attorney General

 /s/ _Alan Burch___________________               PAUL R. PERKINS
 ALAN BURCH (D.C. Bar 470655)                     Special Counsel
 Assistant United States Attorney
 U.S. Attorney’s Office                           JEAN LIN (NY Bar 4074530)
 for the District of Columbia                     Special Litigation Counsel
 Washington, D.C. 20530                           JONATHAN KOSSAK (D.C. Bar 991478)
 202-252-2550                                     CRISTEN HANDLEY (MO Bar 69114)
 alan.burch@usdoj.gov                             Trial Attorneys
                                                  Civil Division, Federal Programs Branch
                                                  Civil Division, Department of Justice
                                                  1100 L Street, N.W.
                                                  Washington, D.C. 20005, (202) 514-3716
                                                  Jean.lin@usdoj.gov
                                                  Jonathan.kossak@usdoj.gov
                                                  Cristen.handley@usdoj.gov


                                                  Attorneys for Defendants


                                               10
       Case 1:19-mc-00145-TSC Document 107 Filed 06/25/20 Page 11 of 13




                                CERTIFICATE OF SERVICE


       I hereby certify that on June 25, 2020, I caused a true and correct copy of foregoing to be

served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August

20, 2019 Order, below is a list of all plaintiffs’ counsel of record, where counsel noted with (*)

are apparently no longer with the identified firms.

 Joshua Christopher Toll                          Paul F. Enzinna
 King & Spalding LLP                              Ellerman Enzinna PLLC
 (202) 737-8616                                   (202) 753-5553
 Email: jtoll@kslaw.com                           Email: penzinna@ellermanenzinna.com

 Charles Anthony Zdebski                          Brandon David Almond
 Eckert Seamans Cherin & Mellott, LLC             Troutman Sanders LLP
 (202) 659-6605                                   (202) 274-2864
 Email: czdebski@eckertseamans.com                Email: brandon.almond@troutmansanders.com

 Gerald Wesley King, Jr.                          Donald P. Salzman
 Federal Defender Program, Inc.                   Skadden, Arps, Slate, Meagher & Flom LLP
 (404) 688-7530                                   (202) 371-7983
 Email: gerald_king@fd.org                        Email: Donald.salzman@skadden.com

 Charles Fredrick Walker                          Steven M. Albertson
 Skadden, Arps, Slate, Meagher & Flom LLP         Skadden, Arps, Slate, Meagher & Flom LLP
 (202) 371-7000                                   (202) 371-7112
 Email: Charles.Walker@skadden.com                Email: Steven.Albertson@skadden.com

 Celeste Bacchi                                   Craig Anthony Harbaugh
 Office Of The Public Defender                    Federal Public Defender, Central District Of
 Capital Habeas Unit                              California
 (213) 894-1887                                   (213) 894-7865
 Email: celeste_bacchi@fd.org                     Email: craig_harbaugh@fd.org

 Jonathan Charles Aminoff                     Alexander Louis Kursman
 Federal Public Defender, Central District Of Office    Of    The   Federal             Community
 California                                   Defender/EDPA
 (213) 894-5374                               (215) 928-0520
 Email: jonathan_aminoff@fd.org               Email: Alex_Kursman@fd.org

 Billy H. Nolas                            Kathryn B. Codd
 Federal Community Defender Office For The Vinson & Elkins, L.L.P.
 EDPA                                      (202) 639-6536
 (215) 928-0520                            Email: kcodd@velaw.com

                                                11
     Case 1:19-mc-00145-TSC Document 107 Filed 06/25/20 Page 12 of 13




Email: Billy_Nolas@fd.org

*Jeanne Vosberg Sourgens                   Robert E. Waters
Vinson & Elkins, L.L.P.                    Vinson & Elkins, L.L.P.
(202) 639-6633                             (202) 737-0500
                                           Email: rwaters@velaw.com

William E. Lawler, III                     Yousri H. Omar
Vinson & Elkins, L.L.P.                    Vinson & Elkins, L.L.P.
(202) 639-6676                             (202) 639-6500
Email: wlawler@velaw.com                   Email: yomar@velaw.com

Evan D. Miller                             Andres C. Salinas
Vinson & Elkins, L.L.P.                    Wilmer Cutler Pickering Hale & Dorr LLP
(202) 639-6605                             (202) 663-6289
Email: EMiller@velaw.com                   Email: Andres. Salinas@wilmerhale.com

Margaret O'Donnell                         *William E. Hoffman, Jr.
(502) 320-1837                             King & Spalding LLP
Email: mod@dcr.net                         (404) 572-3383

Abigail Bortnick                           Mark Joseph Hulkower
King & Spalding LLP                        Steptoe & Johnson LLP
(202) 626-5502                             (202) 429-6221
Email: abortnick@kslaw.com                 Email: mhulkower@steptoe.com

Matthew John Herrington                    Robert A. Ayers
Steptoe & Johnson LLP                      Steptoe & Johnson LLP
(202) 429-8164                             (202) 429-6401
Email: mherrington@steptoe.com             Email: rayers@steptoe.com

Amy J. Lentz                               Robert L. McGlasson
Steptoe & Johnson LLP                      Mcglasson & Associates, PC
(202) 429-1320                             (404) 314-7664
Email: Alentz@steptoe.com                  Email: rlmcglasson@comcast.net

Gary E. Proctor                            Sean D. O'Brien
Law Offices Of Gary E. Proctor, LLC        Public Interset Litigation Clinic
(410) 444-1500                             (816) 363-2795
Email: garyeproctor@gmail.com              Email: dplc@dplclinic.com


Scott Wilson Braden                          Shawn Nolan
Federal Public Defender, Eastern District Of Federal Community Defender Office, EDPA
Arkansas                                     (215) 928-0528
(501)-324-6144                               Email: shawn.nolan@fd.org

                                         12
     Case 1:19-mc-00145-TSC Document 107 Filed 06/25/20 Page 13 of 13




Email: Scott_Braden@fd.org
Amy Gershenfeld Donnella                     Joseph William Luby
Federal Community Defender Office, EDPA      Federal Public Defender, EDPA
(215) 928-0520                               (215) 928-0520
Email: amy_donnella@fd.org                   Email: joseph_luby@fd.org

David Victorson                              Pieter Van Tol
(202) 637-2061                               Hogan Lovells US LLP
Hogan Lovells US LLP                         (212) 918-3000
Email: David.Victorson@hoganlovells.com      Email: Pieter.Vantol@hoganlovells.com

John D. Beck                                 Jonathan Jeffress
Hogan Lovells US LLP                         Kaiser Dillon, PLLC
(212) 918-3000                               (202) 640-2850
Email: john.beck@hoganlovells.com            Email: Jjeffress@kaiserdillon.com

Amelia J. Schmidt                            Andrew Moshos
Kaiser Dillon, PLLC                          Morris Nichols Arsht & Tunnell LLP
(202) 869-1301                               (302) 351-9197
Email: Aschmidt@kaiserdillon.com             Email: Amoshos@mnat.com

Jennifer Ying                                *Ryan M. Chabot
Morris Nichols Arsht & Tunnell LLP           Wilmer Cutler Pickering Hale & Dorr LLP
(302) 351-9243                               (212) 295-6513
Email: Jying@mnat.com

Alan E. Schoenfeld                           Jennifer M. Moreno
Wilmer Cutler Pickering Hale & Dorr LLP      Office of the Public Federal Defender, District of
(212) 937-7294                               Arizona
Email: Alan.Schoenfeld@wilmerhale.com        (602)382-2718
                                             Email: Jennifer_Moreno@fd.org
Kathryn L. Clune
Crowell & Moring, LLP                        Dale A. Baich
(202) 624-2500                               Office Of The Federal Public Defender
Email: KClune@crowell.com                    (602) 382-2816
                                             Email: Dale_Baich@fd.org
Ginger D. Anders
Munger, Tolles & Olson, LLP
(202) 220-3200
Email: Ginger.Anders@mto.com


                                          /s/ Alan Burch
                                          ALAN BURCH
                                          Assistant United States Attorney


                                           13
